Case 8:19-mj-01296-TGW Document 1 Filed 03/20/19 Page 1 of 5 Page|D 1

AO 91 (Rev. ilfl 1) Cr=`minal Cornplaint

UNITED STATES DISTRICT COURT

for the
Middle District ofFlorida

 

 

 

United States of Alnerica )
v- )
- - Case No.
Jose Bemtez-Va|enc:a )
)
) 8--]9MJ'|296TGW
)
)
Defendan!(s)
CRIMINAL COMPLAINT
l, the complainant in this case, state that the following is true to the best of my knowledge and belief
On o'r about the dates of January 18, 2019 in the county Of Polk ` in the
Nlicid|e n District of F|orida , the defendant(s) violated:
Code Secrr'on Ojense Descriplfon

8 U.S.C. § 1326(3) Alien found in the United States Without permission after remova|.

This criminal complaint is based on these facts:

See attached Afficiavit.

g Continued on the attached sheet.

 

/ Cgmp'fafmmr ’s signature

Ange| Gonza|ez, Deportation Of'Hcer

 

Pr'r`nied name and rifle

Sworn to before me and signed in my presence

 

Date'. M v )\°'9 B`/""~L./E? W-§'H"~

Jr.rdge 's signature

City and grat@; Tampa, F|orida Thomas Wi|son, U.S. Nlagistrate Judge
Prr'nfed name and mile

Case 8:19-mj-01296-TGW Document 1 Filed 03/20/19 Page 2 of 5 Page|D 2

MPMCOMPLAINT

I, Angel Gonzalez, being duly sworn, hereby depose and state as follows: _

l`. I am employed as a Deportation Officer~with the Department of
Homeland Security, United States Immigration and Customs Enforcement (“ICE”),
Enforcernent and Removal Operations (“ERO”), currently assigned to Tampa,
Florida. I have been employed as a federal law enforcement officer since March
2_006.

2`. As a Deportation Officer, I am charged with enforcing United States
immigration laws, both administrative and criminal, including investigating
violations of such laws and making arrests of removable aliens in accordance with
these laws. I am a federal law enforcement officer with the authority to execute
arrest and search warrants under the authority of the United States.

3`. I submit this Affidavit in support of a criminal complaint charging Jose
BENITEZ-VALENCIA, a native and citizen of Mexico, with being an alien found
in the United States without permission after removal', in violation of 8 U.SiC.

§ 1326(a). The statements contained in this Affidavit-are based on my personal
knowledge and experience, and reliable information from other law enforcement '
officers 'and computer databases. Because of the limited purpose of this Affidavit, I
have not included each and every fact known to me. l have included only those facts
that l believe are necessary to establish probable cause supporting the requested

complaint

Case 8:19-mj-01296-TGW Document 1 Filed 03/20/19 Page 3 of 5 Page|D 3

PROBA_BLE CAUSE

4. On or about January 17, 2019, the Polk County Sheriff’s Office arrested
BENITEZ-VALENCIA for tampering or fabricating physical evidence, false
information to law enforcement during investigation, and improper exhibition of
dangerous weapons or firearms, and booked him into the Polk County Jail._

5. On or about January 18, 2019, ICE-ERO officers found BENITEZ-
VALENclA`ih the Poik county Jaii, which is within the Middie Disiiici ofFiorida.

6'. Post-Mz'randa, BENITEZ-VALENCIA stated that he is a Mexican
citizen who had voluntarily reentered the United States without permission after
removal.

7. I performed an immigration records check using the Central Index
System (“CIS”), and l reviewed the documents contained within BENITEZ-
VALENCIA’s Alien File (“A-File”). Upon reviewing these sources, I confirmed
that BENITE_Z-VALENCIA is a native and citizen of Mexico. l also determined
that he was removed from the United States to Mexico on or about April 12, 2001-.

8. Fingerprints taken of BENI'I`EZ-VALENCIA were submitted through
Department of Homeland Security and Federal Bureau of lnvestigation biometric.
identification databases and compared with those taken prior to his removal from the
United States‘. These databases indicate that the fingerprints are from the same
person._

9. Computer record checks also indicate that BEN'_[TEZ-VALENCIA’s

criminal record contains the following prior convictions:
2

Case 8:19-mj-01296-TGW Document 1 Filed 03/20/19 Page 4 of 5 Page|D 4

a. Possession of Methamphetamine, a felony, in violation of Fla. Stat.

§ 893. 13, on or about August ll, 2017, in Polk County, Florida;
. b. Attempted Burglary of a Dwelling, ar felony, in violation of Fla. Stat._

§ 810.02, and Grand Theft over $300 less than $5,000, a felony, in
violation of Fla. 'Stat. § 810.02, on or about February 12, 2013, in Polk
County, Florida; and

c. Possession of Methamphetamine, a felony, in violation of Fla. Stat.
§ 893. 13, on or about October 19, 2007,_ in Polk County, Florida.

10. No information exists, either in the A~File or the computer databases,
showing that lBENITEZ-VAI_‘,ENCIA has received permission from the Attorney¢
General, the Secretary for the Department of Homeland Security, or any other
immigration official to either reenter the United States after having been previously
removed or to reapply for admission to the United States after having been

previously removed.

Cas.e 8:19-mj-01296-TGW Document 1 Filed 03/20/19 Page 5 of 5 Page|D 5

CONCLUSION
l'l. Based on the foregoing information, I respectfully submit that probable
cause exists to believe that BENITEZ-VALENCIA is a citizen and national of

Mexico_and is an alien found in the United States without permission after removal

M

Angel/Gondez
Deportation Officer, lCE-ERO

1

in violation of8 U.S.C. § l326(a) and (b)(l).

 

S'worn and subscribed before me
this 1_‘>‘tiay erMatch, 2019, iii T.imptt, Fiotiti.i.

Thomas G. Wilson
United States Magistrate Judge

 

